DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 07/08/2022.
Allowable Subject Matter
3. 	Claims 1-28 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 16 and 22, AAPA (“AAPA”, Applicant’s Admitted Prior art(s)) teaches (Fig. 1-2; PARA 14-22) an adaptable LDO regulator (i.e. 200) comprising: an error amplifier (220) providing an error voltage (output of 220) according to a difference between a feedback voltage (VFB) and a reference voltage (Vref); first (240) and second (260) pass transistors each having a first current (i.e. drain of 240 and 260) electrode for receiving an input voltage (PVDD), a control electrode (i.e. gate of 240, 260) for receiving said error voltage (output of 220), and a second current electrode (source of 240, 260), said second current electrode (i.e. source of 240, 260) of said second pass transistor (i.e. 260’s source) providing an output voltage (Vout); a voltage divider (250) generating said feedback voltage (VFB) in response to a voltage (i.e. voltage passed thru 240’s source) on an input thereof. 
However, Mahmoudi et al. (“Mahmoudi”, US Pub 2017/0052552) teaches (Fig. 2; Para 27-41) a mode selection network (using plurality of switches 230n, 240n, 255n, connecting to corresponding pass transistors M1-M4) that: in a closed loop mode (i.e. 255-1= 255-2= 240-1= 240-2= ON) couples (255-1, 255-2, 240-1, 240-2 are ON) said second current electrodes of said first (i.e. M1) and second pass transistors (M2) together (they are coupled together thru signal merging, which happens on 260) and to said input of said voltage divider (RFB1, RFB2); and in an open loop mode (i.e. 240-1=255-1=ON; 255-2=OFF), couples (i.e. 240-1=255-1=ON) said second current electrode of said first pass transistor (M1) to said input of said voltage divider (235-1) and decouples (i.e. 255-2=OFF, then the 2nd current terminal of M1 and M2 will no longer be connected) said second current electrodes of said first (M1) and second pass transistors (M2).
Enjalbert et al. (“Enialbert”, US Pub 2016/0098050) teaches (Fig. 2-3; Para 14-38) an adaptable low dropout (LDO) regulator comprising: an error amplifier (207) providing an error voltage (207 output being 214)according to a difference between a feedback voltage (feedback on line 213) and a reference voltage (Vref on 208); first (210) and second (any one of 218, 220, 221) pass transistors each having a first current electrode (i.e. drain of all taught pass transistors) for receiving an input voltage (Vdd), a control electrode (gate of each pass transistor) for receiving said error voltage (214), and a second current electrode (i.e. source of all pass transistors), said second current electrode (i.e source) of said second pass transistor (210, 218, 220, 221) providing an output voltage (206, 201 both terminals used to output voltages internally (i.e. using 206) or to load 203 (using 201)); a voltage divider (211, 212) generating said feedback voltage (on 213) in response to a voltage on an input (Vdd) thereof; and a mode selection network (205, 203, 223, 225) that: in a closed loop mode (when 210’s source couples anyone of the ‘218, 220 and/or 221’s sources’, thru combined operation of ‘203, 205, 223, 225’, to meet 203’s load requirements; and while having two or more pass transistor’s sources being coupled with the voltage divider ‘211, 212’; Para 15-19), couples (i.e. when 210 having to couple with any other taught pass transistor’s source, and combined with voltage divider) said second current electrodes (source) of said first and second pass transistors together and to said input of said voltage divider (350); and in an open loop mode (when only 210 is being controlled, and using ‘203, 205, 223 and 225’ other pass transistors sources are operatively disconnected with 210’s source; Para 15-19), couples (210’s source is directly connected with voltage divider, only and not any other pass transistors) said second current electrode of said first pass transistor (i.e. 210’s source) to said input of said voltage divider (211,212) and decouples (Para 15-19) said second current electrodes of said first (210’s source) and second pass (218, 220, 221) transistors.
However, AAPA, Mahmoudi and Enialbert fail to teach, 
“a mode selection network that: in a closed loop mode, directly and electrically couples said second current electrodes of said first and second pass transistors together and to said input of said voltage divider; and in an open loop mode, directly and electrically couples said second current electrode of said first pass transistor to said input of said voltage divider and decouples said second current electrodes of said first and second pass transistors”, as claimed in claim 1;
“a mode selection network that: in a closed loop mode, directly and electrically couples said second current electrode of said first pass transistor to said second current electrode of said second pass transistor and to said input of said voltage divider, and in an open loop mode, directly and electrically couples said second current electrode of said first pass transistor to said input of said voltage divider and decouples said second current electrode of said second pass transistor from said second current electrode of said first pass transistor and said first terminal of said voltage divider”, as claimed in claim 16; and
“in a closed loop mode: directly and electrically coupling said second current electrodes of said first pass transistor and said second pass transistor together; and dividing said output voltage and providing said feedback voltage in response thereto, and in an open loop mode: decoupling said second current electrode of said first pass transistor from said second current electrode of said second pass transistor; and dividing a voltage on said second current electrode of said first pass transistor, and providing said feedback voltage in response thereto”, as claimed in claim 22.
Claims ‘2-15’, ‘17-21’ and ‘23-28’ are depending from claims 1, 16 and 22, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-Th 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        7/12/2022.

/KEVIN J COMBER/Primary Examiner, Art Unit 2839